



Exhibit 10.24




CHANGE IN CONTROL AGREEMENT


This Change in Control Agreement (the “Agreement”) is entered into as of
February 27, 2018, by and between Chemical Financial Corporation (“Chemical”),
Chemical Bank (the “Bank”) and Robert Rathbun (the “Executive”).


Recitals


WHEREAS, Chemical believes that the establishment and maintenance of sound and
vital management of Chemical is essential to the protection and enhancement of
the interests of Chemical and Chemical’s shareholders;


WHEREAS, Chemical also recognizes the possibility of a Change in Control (as
defined herein), with the attendant uncertainties and risks that might result in
the departure or distraction of Chemical’s key employees to Chemical’s
detriment;


WHEREAS, Chemical has determined that it is appropriate to take steps to induce
key employees to remain with Chemical, and to reinforce and encourage their
continued attention and dedication, when faced with the possibility of a Change
in Control; and


NOW, THEREFORE, in consideration of the foregoing, the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.
Definitions.



(a)“Affiliate” any organization controlling, controlled by or under common
control with Chemical.


(b)“Bank” means Chemical Bank.


(c)“Base Salary” means Executive’s annual base compensation as in effect
immediately prior to Executive’s Termination Date, disregarding any base salary
reduction due to a Good Reason event, as described below.


(d)“Board” means the Board of Directors of Chemical


(e)“Bonus” means a payment under Chemical’s Annual Executive Incentive Plan.


(f)“Cause” means (i) Executive’s removal by order of a regulatory agency having
jurisdiction over Chemical or the Bank; (ii) Executive’s material breach of any
provision in this Agreement; if the breach is curable, it shall constitute Cause
only if it continues uncured for a period of twenty (20) days after Executive’s
receipt of written notice of such breach by Chemical; (iii) Executive’s failure
or refusal, in any material manner to perform all lawful services required of
him in his employment positions with Chemical, which failure or refusal
continues for more than twenty (20) days after Executive’s receipt of written
notice of such deficiency; (iv) Executive’s commission of fraud, embezzlement,
theft, or a crime constituting moral turpitude, whether or not involving
Chemical or the Bank, which in the reasonable good faith judgment of Chemical’s
Board, renders Executive’s continued employment harmful to Chemical; (v)
Executive’s misappropriation of the assets of Chemical or the Bank or their
property, including without limitation, obtaining material reimbursement through
financial vouchers or expense reports; or (vi) Executive’s conviction or the
entry of a plea of guilty or no contest by Executive with respect to any felony
or other crime which, in the reasonable good faith judgment of Chemical’s Board,
adversely affects Chemical, and its reputation.


(g)“Change in Control” means the occurrence of any of the following events: (i)
the acquisition by a person or persons acting as a group, of Chemical stock that
together with stock held by such person or group constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of Chemical; (ii) the majority of the members of Chemical’s Board are replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of
appointment or election; or (iii) the acquisition, by a person or persons acting
as a group, of Chemical’s assets that have a total gross fair market value equal
to or exceeding fifty percent (50%) of the total gross fair market value of
Chemical’s assets in a single transaction or within a 12-month period ending
with the most recent acquisition. For purposes of this Section, gross fair
market value means the value of Chemical’s assets, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets. Notwithstanding the foregoing, no trust department or designated
fiduciary or other trustee of such trust department of Chemical or a subsidiary
of Chemical, or other similar fiduciary capacity of Chemical with direct voting
control of the stock shall be treated as a person or group within the





--------------------------------------------------------------------------------





meaning of subsection (i) hereof. Further, no profit sharing, employee stock
ownership, employee stock purchase and savings, employee pension, or other
employee benefit plan of Chemical or any of its subsidiaries, and no trustee of
any such plan in its capacity as such trustee, shall be treated as a person or
group within the meaning of subsection (i) hereof.


(h)“Code” means the Internal Revenue Code of 1986, as amended.


(i)“Equity Plans” means any stock option, performance share unit, time
restricted stock unit or other equity-based compensation programs offered by
Chemical.


(j)“Fringe Benefits” means health and dental, life insurance, short and long
term disability insurance, retirement and other employee fringe benefit programs
covering Chemical’s salaried employees as a group, and in any programs
applicable to senior executives of Chemical or the Bank, as applicable.


(k)“Good Reason” means the occurrence of any of the following events without the
written consent of Executive:


(i)any material reduction in Executive’s Base Salary, as it may be adjusted from
time to time, without a corresponding reduction in the base salaries of the
other executives of Chemical and the Bank;


(ii)any material reduction in the status, position or responsibilities of
Executive;


(iii)any requirement by Chemical (without Executive’s consent) that Executive be
principally based at any office or location more than sixty (60) miles from
Executive’s principal work location as of the effective date of this Agreement;
or


(iv)any material breach of this Agreement by Chemical or the Bank.


Notwithstanding the foregoing, if Executive fails to give Chemical written
notice of Executive’s intention to terminate employment with Chemical for Good
Reason within sixty (60) days following Executive’s knowledge of any Good Reason
event and a period of thirty (30) days in which Chemical may remedy the event
alleged to constitute Good Reason, and if Executive has not Separated from
Service (as defined below) within sixty (60) days following expiration of
Chemical’s cure period, the event shall not constitute Good Reason, and
Executive shall have no right to terminate employment for Good Reason as a
result of such event.
(l)“Release” means Executive’s waiver and release of claims against Chemical and
the Bank, as described in Section 2(a).


(m)“Separation from Service” means the definition set forth in Section 5(b).


(n)“Termination Date” means the date on which Executive incurs a Separation of
Service.


(o)“Termination Without Cause” means (a) Executive’s Separation from Service by
Chemical for reasons other than Cause, disability, death, or voluntary
termination of employment by Executive or (b) Good Reason Termination by
Executive.


2.Change in Control Termination Without Cause. If Executive incurs a Termination
Without Cause within either (a) two (2) years following the date of a Change in
Control, or (b) within six (6) months before the date of a Change in Control,
Executive shall be entitled to Change in Control Severance, as described below
(“Change in Control Severance”).


(a)Change in Control Severance Pay. If Executive incurs a Change in Control
Termination Without Cause, Executive shall be entitled to receive Change in
Control Severance Pay in the amount of one (1) times the sum of (i) Executive’s
then Base Salary, disregarding any Base Salary reduction due to a Good Reason
termination, plus (ii) the average of Executive’s Bonuses under Chemical’s
Annual Executive Incentive Plan for each of the three (3) most recent complete
calendar years of Executive’s employment with Chemical (or the lesser number of
complete calendar years that Executive has been employed by Chemical), payable
in one (1) lump sum cash payment (“Change in Control Severance Pay”). The amount
shall be reduced by any severance previously received by Executive under any
other Chemical severance arrangement. The Change in Control Severance Pay is
conditioned upon Executive and Chemical executing a mutually agreeable release
of claims, in substantially the form attached hereto as Appendix A (the
“Release”), which is enforceable within sixty (60) days following Executive’s
Termination Date. Subject to any delayed payment due to Executive’s status as a
“Specified Employee” under Code Section 409A, if applicable, and as described
more fully in Section 5(b) below, the Change in Control Severance Pay shall be
payable to Executive on the first pay date after sixty (60) days have lapsed
following Executive’s Separation from Service, provided that if the 60-day
period spans two (2) calendar years, the payment shall be made on the first pay
date in the second calendar year and provided further that





--------------------------------------------------------------------------------





Chemical, in its sole discretion, may make the payment earlier if such
commencement does not violate Code Section 409A. Notwithstanding the foregoing,
if Executive is entitled to Change in Control Severance but violates any
provisions of Sections 7 through 9 hereof after termination of employment,
Chemical shall have any remedies, including claw back, that may be available to
Chemical in law or at equity.


(b)Health Coverage Payment. Chemical shall pay Executive a lump sum stipend
equal to twelve (12) times Executive’s monthly contribution towards Executive’s
then current employee and dependent health, prescription drug and dental
coverage elections, conditioned on Executive’s execution of the Release
described herein that becomes irrevocable within sixty (60) days following
Executive’s Termination Date, with the stipend payable on the first payroll date
after sixty (60) days have lapsed following Executive’s Separation from Service,
provided that if the 60-day period spans two (2) calendar years, the payment
shall be made on the first pay date in the second calendar year and provided
further that Chemical, in its sole discretion, may make the payment earlier if
such commencement does not violate Code Section 409A. If Executive is not
enrolled in Chemical’s health, prescription drug and dental plans, the monthly
contribution shall be based on Executive’s contribution towards family coverage
for such plans determined at the time employment terminates. Although the right
to payment under this paragraph is based on Executive’s health, prescription
drug and/or dental plan at the time Executive’s employment terminates and is
intended to fund payment for health coverage, the payment is not required to be
used for health coverage and Executive may use the payment for any purpose.


(c)Equity-Based Awards. Effective upon expiration of the Release revocation
period described in Section 2(a) above, all equity-based awards previously
granted to Executive and outstanding at the time of his Termination Date shall
be treated as follows: (i) all unvested stock options immediately shall vest,
become exercisable and together with Executive’s other vested, unexercised stock
options, remain exercisable until the earlier of their original term and three
(3) years following Executive’s Termination Date; (ii) all outstanding
time-based restricted stock units automatically shall vest and be convertible
into Chemical’s Common Stock, with settlement to occur within seven (7) days
thereafter; (iii) all performance-based stock units (“PSUs”), shall remain
outstanding, subject to their original performance goals, and the restrictions
under each such grant shall not lapse until Chemical’s Compensation and Pension
Committee has determined that the applicable performance goals have been
attained and the level to which such goals were attained, at which time the
restrictions shall lapse on the number of units corresponding to the level of
the attained performance, as if Executive had remained employed by Chemical
through the last day of the applicable performance period, and such units shall
become convertible into Chemical’s Common Stock, with settlement to occur as
soon as administratively feasible, on the same date as settlement occurs for the
other holders of PSUs for the applicable performance period; and (iv) any other
equity-based awards shall vest in accordance with the terms of the applicable
equity-based plan or grant agreement.


(d)Outplacement Services. Chemical shall provide Executive with executive-level
outplacement services through an outplacement services firm selected by Chemical
with Executive’s approval, which approval shall not be withheld if the firm
selected is reputable, for a period not to exceed twelve (12) months after
Executive’s Termination Date. The timing of outplacement services shall be
determined by Executive, provided that all costs under this subsection must be
incurred, and all applicable payments to the outplacement firm made, within
twelve (12) months following Executive’s Termination Date.


3.Conditions to Change in Control Severance. To be eligible for Change in
Control Severance, Executive must meet the following conditions: (i) Executive
must comply with Executive’s obligations under this Agreement that continue
after termination of employment; (ii) Executive must promptly sign and continue
to honor the Release referenced above, in a form acceptable to Chemical, of any
and all claims arising out of or relating to Executive’s employment or its
termination and any and all claims that Executive might otherwise have against
Chemical, the Bank, Chemical’s Affiliates, or any of their officers, directors,
employees and agents, provided that the Release shall not waive Executive’s
right to claims or rights related to (A) this Agreement; (B) unpaid Base Salary
through his Termination Date; (C) unpaid expense reimbursements for authorized
business expenses incurred before the employment Termination Date; (D) any
Equity Plan benefits; (E) benefit plans (for example to convert life insurance);
(F) any rights under the terms of any qualified retirement plan covering
Executive; and (G) Executive’s rights of indemnification under Chemical’s or the
Bank’s Articles of Incorporation or Bylaws, as applicable, or any
indemnification agreement entered into between Executive and Chemical, the Bank
or any Affiliate (in addition, the Release does not affect Executive’s right to
cooperate in an investigation by the Equal Employment Opportunity Commission);
(iii) Executive must resign upon written request by Chemical from all positions
with or representing Chemical, the Bank or any Affiliate, including but not
limited to, membership on boards of directors; and (iv) Executive must provide
Chemical for a period of six (6) months after his employment Termination Date
with consulting services regarding matters within the scope of Executive’s
former duties upon request of the Chief Executive Officer; provided, however,
that Executive only shall be required to provide those services by telephone at
Executive’s reasonable convenience and without substantial interference with
Executive’s other activities or commitments.







--------------------------------------------------------------------------------





4.Golden Parachute Cap. Notwithstanding anything in this Agreement to the
contrary, any payment or benefit to be provided to Executive, whether pursuant
to this Agreement or otherwise, that is a “Parachute Payment” as defined in Code
Section 280G(b)(2), shall be reduced to the extent necessary so that the
benefits payable or to be provided to Executive under this Agreement that are
Parachute Payments, as well as any Parachute Payments provided outside of this
Agreement shall not cause Chemical, the Bank or any Affiliate to have paid an
“Excess Parachute Payment” as defined in Code Section 280G(b)(1). If it is
established that an Excess Parachute Payment has occurred or shall occur under
this Agreement or otherwise, any remaining Parachute Payments shall be reduced
(cash payments first) to ensure that the total payments to Executive do not
exceed 2.99 times Executive’s “Base Amount” as defined in Code Section
280G(b)(3).


5.Application of Internal Revenue Code Section 409A.


(a)All payments and benefits provided under this Agreement are intended to be
exempt from, or in accordance with, Code Section 409A, and the Agreement is to
be interpreted accordingly. Each installment payment is intended to constitute a
separate benefit and terms such as “employment termination,” “termination from
employment” or like terms are intended to constitute a “Separation from
Service,” as defined below. To the extent payments or benefits hereunder are
exempt from Code Section 409A, such payments or benefits are intended to be
exempt under the short term deferral exemption, or exempt or partially exempt
under the involuntary separation pay plan exemption. Notwithstanding the
forgoing, neither Chemical, the Bank nor any Affiliate has responsibility for
any taxes, penalties or interest incurred by Executive in connection with
payments and benefits provided under this Agreement, including any imposed by
Code Section 409A.


(b)Despite other payment timing provisions in this Agreement, any payments and
benefits provided hereunderunder that constitute nonqualified deferred
compensation that are subject to Code Section 409A, shall not commence in
connection with Executive’s termination of employment unless and until Executive
has also incurred a “Separation from Service” (as such term is defined in
Treasury Regulation Section 1.409A-1(h)) (a “Separation from Service”). However,
if Chemical determines that the Change in Control severance is subject to Code
Section 409A, and Executive is a “Specified Employee” (as defined under Code
Section 409A) at the time of Separation from Service, then, solely to the extent
necessary to avoid adverse tax consequences to Executive under Code Section
409A, the timing of any Change in Control Severance payments or benefits shall
be delayed until the earlier to occur of: (i) the date that is six (6) months
and one (1) day after Executive’s Separation from Service, or (ii) the date of
Executive’s death (such applicable date, the “Specified Employee Initial Payment
Date”), and Chemical (or the successor entity thereto, as applicable) shall (A)
pay to Executive a lump sum amount equal to the sum of the Change in Control
Severance payments or benefits that Executive otherwise would have received
through the Specified Employee Initial Payment Date if the commencement of such
Change in Control Severance had not been so delayed pursuant to this Section,
and (B) commence paying the balance of the payments and benefits in accordance
with the applicable payment schedules set forth in this Agreement.


6.Further obligations. Except as expressly provided above or as otherwise
required by law, Chemical shall have no obligations to Executive in the event of
the termination of this Agreement for any reason.


7.Confidential Information.


(a)Executive acknowledges that Chemical and the Bank have and shall give
Executive access to certain highly-sensitive, confidential, and proprietary
information belonging to Chemical, the Bank, their Affiliates or third parties
who may have furnished such information under obligations of confidentiality,
relating to and used in Chemical’s Business, as defined below (collectively,
“Confidential Information”). Executive acknowledges that, unless otherwise
available to the public, Confidential Information includes, but is not limited
to, the following categories of confidential or proprietary information and
material financial statements and information; budgets, forecasts, and
projections; business and strategic plans; marketing, sales, and distribution
strategies; research and development projects; records relating to any
intellectual property developed by, owned by, controlled, or maintained by
Chemical, the Bank or their Affiliates; information related to Chemical’s, the
Bank’s or their Affiliates’ inventions, research, products, designs, methods,
formulae, techniques, systems, processes; customer lists; non-public information
relating to Chemical’s, the Bank’s or their Affiliates’ customers, suppliers,
distributors, or investors; the specific terms of Chemical’s, the Bank’s or
their Affiliates’ agreements or arrangements, whether oral or written, with any
customer, supplier, vendor, or contractor with which Chemical, the Bank or their
Affiliates may be associated from time to time; and any and all information
relating to the operation of Chemical’s, the Bank’s or their Affiliates’
business which Chemical, the Bank or their Affiliates may from time to time
designate as confidential or proprietary or that Executive reasonably knows
should be, or has been, treated by Chemical, the Bank or their Affiliates as
confidential or proprietary. Confidential Information encompasses all formats in
which information is preserved, whether electronic, print, or any other form,
including all originals, copies, notes, or other reproductions or replicas
thereof.





--------------------------------------------------------------------------------





(b)Confidential Information does not include any information that: (i) at the
time of disclosure is generally known to, or readily ascertainable by, the
public; (ii) becomes known to the public through no fault of Executive or other
violation of this Agreement; or (iii) is disclosed to Executive by a third party
under no obligation to maintain the confidentiality of the information.


(c)Executive acknowledges that Confidential Information owned or licensed by
Chemical, the Bank or their Affiliates is unique, valuable, proprietary and
confidential; derives independent actual or potential commercial value from not
being generally known or available to the public; and is subject to reasonable
efforts to maintain its secrecy. Executive hereby relinquishes, and agrees that
he shall not at any time claim, any right, title or interest of any kind in or
to any Confidential Information.


(d)During and after his employment with Chemical and the Bank, Executive shall
hold in trust and confidence all Confidential Information, and shall not
disclose any Confidential Information to any person or entity, except in the
course of performing duties assigned by Chemical or as authorized in writing by
Chemical. Executive further agrees that during and after his employment with
Chemical and the Bank, Executive shall not use any Confidential Information for
the benefit of any third party, except in the course of performing duties
assigned by Chemical or as authorized in writing by Chemical.


(e)The restrictions in this Section shall not apply to any information to the
extent that Executive is required to disclose such information by law, provided
that Executive (i) notifies Chemical of the existence and terms of such
obligation, (ii) gives Chemical a reasonable opportunity to seek a protective or
similar order to prevent or limit such disclosure, and (iii) only discloses that
information actually required to be disclosed.


(f)Return of Property. Upon request by Chemical during employment and
automatically and immediately at employment termination, Executive shall return
to Chemical all Confidential Information in any form (including all copies and
reproductions thereof) and all other property whatsoever of Chemical and the
Bank in his possession or under his control. If requested by Chemical, Executive
shall certify in writing that all such materials have been returned to Chemical.
Executive also expressly agrees that immediately upon termination of his
employment with Chemical for any reason, Executive shall cease using any secure
website, computer systems, e-mail system, or phone system or voicemail service
provided by Chemical or the Bank for the use of their employees.


8.Assignment of Inventions.


(a)Executive agrees that all developments or inventions (including without
limitation any and all software programs (source and object code), algorithms
and applications, concepts, designs, discoveries, improvements, processes,
techniques, know-how and data) that result from work performed by Executive for
Chemical, the Bank and their Affiliates, whether or not patentable or
registrable under copyright or similar statutes or subject to analogous
protection (“Inventions”), shall be the sole and exclusive property of Chemical
or its nominees, and Executive shall and hereby does assign to Chemical all
rights in and to such Inventions upon the creation of any such Invention,
including, without limitation: (i) patents, patent applications and patent
rights throughout the world; (ii) rights associated with works of authorship
throughout the world, including copyrights, copyright applications, copyright
registrations, mask work rights, mask work applications and mask work
registrations; (iii) rights relating to the protection of trade secrets and
confidential information throughout the world; (iv) rights analogous to those
set forth herein and any other proprietary rights relating to intangible
property; and (v) divisions, continuations, renewals, reissues and extensions of
the foregoing (as applicable), now existing or hereafter filed, issued or
acquired (collectively, the “IP Rights”).


(b)For avoidance of doubt, if any Inventions fall within the definition of “work
made for hire” as such term is defined in 17 U.S.C. § 101, such Inventions shall
be considered “work made for hire” and the copyright of such Inventions shall be
owned solely and exclusively by Chemical. If any Invention does not fall within
such definition of “work made for hire” then Executive’s right, title and
interest in and to such Inventions shall be assigned to Chemical pursuant to
Section 8(a) above.


(c)Chemical and its nominees shall have the right to use and/or to apply for
statutory or common law protections for such Inventions in any and all
countries. Executive further agrees, at Chemical’s expense, to: (i) reasonably
assist Chemical in obtaining and from time to time enforcing such IP Rights
relating to Inventions, and (ii) execute and deliver to Chemical or its nominee
upon reasonable request all such documents as Chemical or its nominee may
reasonably determine are necessary or appropriate to effect the purposes of this
Section 8, including assignments of inventions. Such documents may be necessary
to: (A) vest in Chemical or its nominee clear and marketable title in and to
Inventions; (B) apply for, prosecute and obtain patents, copyrights, mask works
rights and other rights and protections relating to Inventions; or (C) enforce
patents, copyrights, mask works rights and other rights and protections relating
to Inventions. Executive’s obligations pursuant to this Section 8 shall continue
beyond the termination of Executive’s employment with Chemical. If Chemical is
unable for any reason to secure Executive’s signature to any lawful and
necessary document required to apply for or execute any patent, trademark,
copyright or other applications with respect to any Inventions (including
renewals, extensions, continuations, divisions or continuations in part





--------------------------------------------------------------------------------





thereof), Executive hereby irrevocably designates and appoints Chemical and its
then current Chief Executive Officer as Executive’s agent and attorney-in-fact
to act for and in behalf and instead of Executive, to execute and file any such
application and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, trademarks, copyrights or other rights
thereon with the same legal force and effect as if executed by Executive.


(d)The obligations of Executive under this Section 8 shall not apply to any
Invention that Executive developed entirely on his own time without using
Chemical’s equipment, supplies, facility or trade secret information, except for
those Inventions that (i) relate to Chemical’s business or actual or
demonstrably anticipated research or development, or (ii) result from any work
performed by Executive for Chemical or the Bank. Executive shall bear the burden
of proof in establishing the applicability of this subsection to a particular
circumstance.


9.Non-Competition and Non-Solicitation.


(a)Purpose. Executive understands and agrees that the purpose of this Section 9
is solely to protect Chemical’s legitimate business interests, including, but
not limited to its confidential and proprietary information, customer
relationships and goodwill, and Chemical’s competitive advantage. Therefore,
Executive agrees to be subject to restrictive covenants under the following
terms.


(b)Definitions. As used in this Agreement, the following terms have the meanings
given to such terms below.


(i)“Business” means the business(es) in which Chemical, the Bank or their
Affiliates were engaged in at the time of, or during the twelve (12) month
period prior to, the applicable Termination Date.


(ii)“Customer” means any person or entity who is or was a customer, supplier or
client of Chemical, the Bank or their Affiliates with whom Executive had any
contact or association for any reason and with whom Executive had dealings on
behalf of Chemical, the Bank or their Affiliates in the course of his employment
with Chemical and the Bank.


(iii)“Chemical Employee” means any person who is or was an employee of Chemical,
the Bank or their Affiliates at the time of, or during the twelve (12) month
period prior to, the applicable Termination Date.


(iv)“Restricted Period” means the period during Executive’s employment with
Chemical and for twelve (12) months from and after Executive’s applicable
Termination Date; provided, however, that this period shall be tolled and shall
not run during any time Executive is in violation of this Section 9, it being
the intent of the parties that the Restricted Period shall be extended for any
period of time in which Executive is in violation of this Section 9.


(v)“Restricted Territory” means Michigan or any other state in which Chemical,
the Bank or any Affiliate operates a banking, insurance or securities products
and services institution at the time of, or during the twelve (12) month period
prior to, the applicable Termination Date.


(c)Non-Competition. During the Restricted Period, Executive shall not in the
Restricted Area, on his own behalf or on behalf of any other person:


(i)assist or have an interest in (whether or not such interest is active),
whether as partner, investor, stockholder, officer, director or as any type of
principal whatever, any person, firm, partnership, association, corporation or
business organization, entity or enterprise that is or is about to become
directly or indirectly engaged in, any business or activity (whether such
enterprise is in operation or in the planning or development stage) that
competes in any manner with the Business; provided, however, that Executive
shall be permitted to make passive investments in the stock of any publicly
traded business (including a competitive business), as long as the stock
investment in any competitive business does not rise above one percent (1%) of
the outstanding shares of such business; or


(ii)enter into the employment of or act as an independent contractor or agent
for or advisor or consultant to, any person, firm, partnership, association,
corporation, business organization, entity or enterprise that is or is about to
become directly or indirectly engaged in, any business or activity (whether such
enterprise is in operation or in the planning or development stage) that
competes in any manner with the Business, or is a governmental regulator agency
of the Business.


(d)Non-Solicitation. During the Restricted Period, Executive shall not, directly
or indirectly, on Executive’s own behalf or on behalf of any other party:





--------------------------------------------------------------------------------







(i)Call upon, solicit, divert, encourage or attempt to call upon, solicit,
divert, or encourage any Customer for purposes of marketing, selling, or
providing products or services to such Customer that are similar to or
competitive with those offered by Chemical, the Bank or their Affiliates;


(ii)Accept as a customer any Customer for purposes of marketing, selling, or
providing products or services to such Customer that are similar to or
competitive with those offered by Chemical, the Bank or their Affiliates;


(iii)Induce, encourage, or attempt to induce or encourage any Customer to
purchase or accept products or services that are similar to or competitive with
those offered by Chemical, the Bank or their Affiliates from any person or
entity (other than Chemical, the Bank or their Affiliates ) engaging in the
Business;


(iv)Induce, encourage, or attempt to induce or encourage any Customer to reduce,
limit, or cancel its business with Chemical, the Bank or their Affiliates; or


(v)Solicit, induce, or attempt to solicit or induce any employee of Chemical,
the Bank or their Affiliates to terminate employment with Chemical, the Bank or
their Affiliates.


(e)Reasonableness of Restrictions. Executive acknowledges and agrees that the
restrictive covenants in this Agreement (i) are essential elements of
Executive’s employment by Chemical and the Bank and are reasonable given
Executive’s access to Chemical’s the Bank’s and their Affiliates’ Confidential
Information and the substantial knowledge and goodwilll Executive shall acquire
with respect to the business of Chemical, the Bank and their Affiliates as a
result of his employment with Chemical and the Bank, and the unique and
extraordinary services to be provided by Executive to Chemical and the Bank; and
(ii) are reasonable in time, territory, and scope, and in all other respects.


(f)Preserve Livelihood. Executive represents that his experience, capabilities
and personal assets are such that this Agreement does not deprive him from
either earning a livelihood in the unrestricted business activities which remain
open to him or from otherwise adequately and appropriately supporting himself
and his family.


(g)Judicial Modification. Should any part or provision of this Section 9 be held
invalid, void, or unenforceable in any court of competent jurisdiction, such
invalidity, voidness, or unenforceability shall not render invalid, void, or
unenforceable any other part or provision of this Agreement. The parties further
agree that if any portion of this Section 9 is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration,
territory, or other restrictions are deemed to be invalid or unreasonable in
scope, the invalid or unreasonable terms shall be replaced by terms that such
court deems valid and enforceable and that come closest to expressing the
intention of such invalid or unenforceable terms.


10.Disparagement. Executive agrees not to disparage Chemical, the Bank and their
Affiliates following his Termination Date.


11.Enforcement. Executive acknowledges and agrees that Chemical shall suffer
irreparable harm in the event that Executive breaches any of Executive’s
obligations under Sections 7, 8, 9, or 10 of this Agreement and that monetary
damages would be inadequate to compensate Chemical for such breach. Accordingly,
Executive agrees that, in the event of a breach by Executive of any of
Executive’s obligations under Sections 7, 8, 9, or 10 of this Agreement,
Chemical shall be entitled to obtain from any court of competent jurisdiction
preliminary and permanent injunctive relief, and expedited discovery for the
purpose of seeking relief, in order to prevent or to restrain any such breach.
Chemical shall be entitled to recover its costs incurred in connection with any
action to enforce Sections 7, 8, 9, or 10 of this Agreement, including
reasonable attorneys’ fees and expenses.


12.Miscellaneous.


(a)Entire Agreement. This Agreement, when aggregated with the attached Release,
as applicable, constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements (whether
written or oral and whether express or implied) between the parties to the
extent related to such subject matter. The foregoing notwithstanding, the letter
agreement between the Bank and the Executive dated November 3, 2017 and
effective November 13, 2017 (the “Letter Agreement”), continues in full force
and effect, except that the Change in Control provisions in the Letter Agreement
are superseded in their entirety by this Agreement.





--------------------------------------------------------------------------------







(b)Successors and Assigns.


(i)This Agreement shall not be terminated by any merger or consolidation of
Chemical or the Bank whereby Chemical or the Bank is not the surviving or
resulting corporation, or as a result of any transfer of all or substantially
all of the assets of Chemical or the Bank. In the event of any such merger,
consolidation or transfer of assets, the provisions of this Agreement shall be
binding upon the surviving or resulting corporation or the person or entity to
which such assets are transferred.


(ii)Chemical agrees that concurrently with any merger, consolidation or transfer
of assets constituting a Change in Control, it shall cause any successor or
transferee unconditionally to assume, by written instrument delivered to
Executive (or Executive’s beneficiary or estate), all of Chemical’s obligations
hereunder. Failure of Chemical to obtain such assumption prior to the effective
date of any Change in Control shall be a material breach of Chemical’s
obligations to Executive under this Agreement.


(iii)This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors, permitted assigns and, in the case of
Executive, heirs, executors, and/or personal representatives. Executive may not
assign, delegate or otherwise transfer any of Executive’s rights, interests or
obligations in this Agreement. If Executive shall die while any amounts would be
payable to Executive hereunder had Executive continued to live, all such amounts
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to such person or persons appointed in writing by Executive to
receive such amounts or, if no such person is appointed, to Executive’s estate.


(c)Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement. Facsimile or PDF reproductions of
original signatures shall be deemed binding for the purpose of the execution of
this Agreement.


(d)Notices. Any notice pursuant to this Agreement must be in writing and shall
be deemed effectively given to the other party on (i) the date it is actually
delivered by overnight courier service (such as FedEx) or personal delivery of
such notice in person, or (ii) three (3) days after mailing by certified or
registered U.S. mail, return receipt requested; in each case the appropriate
address shown below (or to such other address as a party may designate by notice
to the other party):


If to Executive:                Robert S. Rathbun
                        


If to Chemical and the Bank:        Chemical Financial
Corporation                                            2301 West Big Beaver Road
Troy, MI 48084
Attention: Chief Executive Officer
    
(e)Amendments and Waivers. No amendment of any provision of this Agreement shall
be valid unless the amendment is authorized by Chemical’s Board or a committee
of Chemical’s Board, is in writing and signed by Chemical and Executive. No
waiver of any provision of this Agreement shall be valid unless the waiver is in
writing and signed by the waiving party. The failure of a party at any time to
require performance of any provision of this Agreement shall not affect such
party’s rights at a later time to enforce such provision. No waiver by a party
of any breach of this Agreement shall be deemed to extend to any other breach
hereunder or affect in any way any rights arising by virtue of any other breach.


(f)Severability. Each provision of this Agreement is severable from every other
provision of this Agreement. Any provision of this Agreement that is determined
by any court of competent jurisdiction to be invalid or unenforceable shall not
affect the validity or enforceability of any other provision. Any provision of
this Agreement held invalid or unenforceable only in part or degree shall remain
in full force and effect to the extent not held invalid or unenforceable.


(g)Construction. The section headings in this Agreement are inserted for
convenience only and are not intended to affect the interpretation of this
Agreement. Any reference in this Agreement to any “Section” refers to the
corresponding Section of this Agreement. The word “including” in this Agreement
means “including without limitation.” This Agreement shall be construed as if
drafted jointly by Chemical, the Bank and Executive, and no presumption or
burden of proof shall arise favoring or disfavoring Chemical, the Bank or
Executive by virtue of the authorship of any provision in this Agreement. All
words in this Agreement shall be construed to be of such gender or number as the
circumstances require.







--------------------------------------------------------------------------------





(h)Survival. The terms of Sections 7, 8, 9, 10, 11 and 12 shall survive the
termination of this Agreement for any reason.


(i)Remedies Cumulative. The rights and remedies of the parties under this
Agreement are cumulative (not alternative) and in addition to all other rights
and remedies available to such parties at law, in equity, by contract or
otherwise.


(j)Venue. Executive, Chemical and the Bank agree that the exclusive forum for
resolving any disputes between the parties related to the Agreement shall be
arbitration before the American Arbitration Association applying the Employment
Arbitration Rules and Mediation Procedures as amended and effective November 1,
2009. The Arbitrator shall be empowered to grant any legal or equitable relief
available to the parties, including interim equitable relief as set forth in the
Optional Rules for Emergency Measures of Protection. Any award of the
Arbitration may be enforced through proceedings in a court of competent
jurisdiction.


(k)Governing Law. This Agreement shall be governed by the laws of the State of
Michigan without giving effect to any choice or conflict of law principles of
any jurisdiction.






[Signatures are on the Next Page]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as set forth below.
 
 
 
Date:
February 27, 2018
/s/ Robert S. Rathbun
 
 
Robert S.Rathbun
Executive Vice President
Retail & Regional President of the East Region
Chemical Bank
 
 
 
 
 
 
Date:
February 27, 2018
/s/ David T. Provost
 
 
David T. Provost
Chief Executive Officer and President
Chemical Financial Corporation
 
 
 
Date:
February 27, 2018
/s/ Thomas C. Shafer
 
 
Thomas C. Shafer
Chief Executive Officer and President
Chemical Bank












--------------------------------------------------------------------------------





APPENDIX A


CHANGE IN CONTROL AGREEMENT RELEASE


THIS RELEASE AGREEMENT (the “Release”) is made as of the ____ day of _______,
20__, by and between Chemical Financial Corporation (“Chemical”), Chemical Bank
(“Bank”) and __________ _. __________ (the “Executive”) (in the aggregate, the
“Parties”).


WHEREAS, Chemical, the Bank and Executive have entered into a Change in Control
Agreement dated as of February __, 2018 (the “Change in Control Agreement”),
pursuant to which Executive is entitled to receive certain additional
compensation upon termination of Executive’s employment with Chemical pursuant
to a Change in Control (all as defined in the Change in Control Agreement); and


WHEREAS, Executive’s receipt of the additional compensation under the Change in
Control Agreement is conditioned upon the execution of this Release that is
mutually acceptable to the Parties; and


WHEREAS, Executive’s employment with Chemical and the Bank has been/shall be
terminated effective ______________ __, 20__ [Without Cause] [due to Good Reason
by the Executive];


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, it is agreed between the Parties as follows:


1.    Additional Compensation. Subject to the terms and conditions hereof,
Chemical shall pay Executive the additional compensation set forth in Section 2
of the Change in Control Agreement, net of applicable withholding taxes,
commencing after the expiration of the waiting period set forth herein and in
accordance with the terms of the Change in Control Agreement.


2.    Release.


(a)    In exchange for the good and valuable consideration set forth herein,
Executive agrees for himself, his heirs, administrators, representatives,
executors, successors and assigns (“Releasors”), to irrevocably and
unconditionally release, waive and forever discharge any and all manner of
action, causes of action, claims, rights, promises, charges, suits, damages,
debts, lawsuits, liabilities, rights, due controversies, charges, complaints,
remedies, losses, demands, obligations, costs, expenses, fees (including,
without limitation attorneys’ fees), or any and all other liabilities or claims
of whatsoever nature, whether arising in contract, tort, or any other theory of
action, whether arising in law or in equity, whether known or unknown, choate or
inchoate, matured or unmatured, contingent or fixed, liquidated or unliquidated,
accrued or unaccrued, asserted or unasserted, including, but not limited to, any
claim and/or claim of damages or other relief for tort, breach of contract,
personal injury, negligence, age discrimination under The Age Discrimination In
Employment Act of 1967 (as amended), employment discrimination prohibited by
other federal, state or local laws including sex, race, national origin, marital
status, age, handicap, height, weight, or religious discrimination, and any
other claims of unlawful employment practices or any other unlawful criterion or
circumstance which Executive and Releasors had, now have, or may have in the
future against each or any of Chemical, its parent, divisions, affiliates and
related companies or entities, regardless of its or their form of business
organization (the “Company Entities”), any predecessors, successors, joint
ventures, and parents of any Company Entity, and any and all of their respective
past or present directors, officers, shareholders, partners, employees,
consultants, independent contractors, trustees, administrators, insurers,
agents, attorneys, representative and fiduciaries, successors and assigns
including without limitation all persons acting by, through, under or in concert
with any of them (all collectively, the “Released Parties’) arising out of or
relating to his employment relationship with Chemical, its predecessors,
successors or affiliates and the termination thereof. Executive understands that
he does not waive rights or claims that may arise after the date of this
Release.


(b)    Executive acknowledges that he has read this Release carefully and
understands all of its terms.


(c)    Executive understands and agrees that he has been advised to consult with
an attorney prior to executing this Release.


(d)    Executive understands that he is entitled to consider this Release for at
least [twenty-one (21)][forty-five (45)] days before signing the Release.
However, after due deliberation, Executive may elect to sign this Release
without availing himself of the opportunity to consider its provisions for at
least [twenty-one (21)][forty-five (45)] days. Executive hereby acknowledges
that any decision to shorten the time for considering this Release prior to
signing it is voluntary, and such decision is not induced





--------------------------------------------------------------------------------





by or through fraud, misrepresentation, or a threat to withdraw or alter the
provisions set forth in this Release in the event Executive elected to consider
this Release for at least [twenty-one (21)][forty-five (45)] days prior to
signing the Release.


(e)    Executive understands that he may revoke this Release as it relates to
any potential claim that could be brought or filed under the Age Discrimination
in Employment Act 29 U.S.C. §§ 621-634, within seven (7) days after the date on
which he signs this Release, and that this Release as it relates to such a claim
does not become effective until the expiration of the seven (7) day period. In
the event that Executive wishes to revoke this Release within the seven (7) day
period, Executive understands that he must provide such revocation in writing to
the then Chief Executive Officer at the address set forth below.


(f)    In agreeing to sign this Release, Executive is doing so voluntarily and
agrees that he has not relied on any oral statements or explanations made by
Chemical, the Bank or their representatives.


(g)    This Release shall not be construed as an admission of wrongdoing by
either Executive, Chemical or the Bank.


3.    Notices. Every notice relating to this Release shall be in writing and if
given by mail shall be given by registered or certified mail with return receipt
requested. All notices to Chemical and the Bank shall be delivered to Chemical’s
Chief Executive Officer at Chemical Financial Corporation, 2301 W. Big Beaver
Rd, Troy, MI 48084. All notices by Chemical and the Bank to Executive shall be
delivered to Executive personally or addressed to Executive at Executive’s last
residence address as then contained in the records of Chemical, the Bank or such
other address as Executive may designate. Either party by notice to the other
may designate a different address to which notices shall be addressed. Any
notice given by Chemical and the Bank to Executive at Executive’s last
designated address shall be effective to bind any other person who shall acquire
rights hereunder.


4.    Governing Law. To the extent not preempted by Federal law, this Release
shall be governed by and construed in accordance with the laws of the State of
Michigan, without giving effect to conflicts of laws.


5.    Counterparts. This Release may be executed in two (2) or more
counterparts, all of which when taken together shall be considered one (1), and
the same Release and shall become effective when the counterparts have been
signed by each party and delivered to the other party; it being understood that
both parties need not sign the same counterpart. In the event that any signature
is delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.


6.    Entire Agreement. This Release, when aggregated with the Change in Control
Agreement and any applicable Equity Plans contains the entire understanding of
the parties with respect to the subject matter hereof and together supersedes
all prior agreements and understandings, oral or written, with respect to such
matters, which the parties acknowledge have been merged into this Release.


IN WITNESS WHEREOF, the parties hereto have executed this Release as of the day
and year first written above.
 
 
 
Date:
 
 
 
 
Robert S.Rathbun
Executive Vice President
Retail & Regional President of the East Region
Chemical Bank
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 










--------------------------------------------------------------------------------







WAIVER OF [21][45] DAY NOTICE PERIOD


I have been provided with the General Release Agreement (“Agreement”) between
Chemical Financial Corporation (collectively with the Bank and all of their
affiliates, “Chemical”) and _________ __. __________ (“Executive”).


I understand that I have [twenty-one (21)][forty-five (45)] days from the date
the Agreement was presented to me to consider whether or not to sign the
Agreement. I further understand that I have the right to seek counsel prior to
signing the Agreement.


I am knowingly and voluntarily signing and returning the Agreement prior to the
expiration of the [twenty-one (21)-day][forty-five (45)-day] consideration
period. I understand that I have seven (7) days from signing the Agreement to
revoke the Agreement, by delivering a written notice of revocation to the Chief
Executive Officer, Chemical Financial Corporation, 2301 W. Big Beaver Rd., Troy,
MI 48084.


 
 
 
Date:
 
 
 
 
Robert S.Rathbun
Executive Vice President
Retail & Regional President of the East Region
Chemical Bank
 
 
 






